MEMORANDUM ***
Francisco and Susana Ailon-Escalante, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ decision summarily affirming the immigration judge’s (“IJ”) denial of their applications for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), and we deny their petition.
Petitioners contend that the IJ erred in finding them ineligible for asylum. Substantial evidence supports the IJ’s decision that the petitioners failed to establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. See id. at 1151; INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.